DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 4 September 2020. Claim(s) 1-11 is/are presently pending in the application, of which, claim(s) 1, 8, and 11 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Provisional Application No. 62/928,538 filed on 31 October 2019, which claims priority to Korean Application No. 10-2019-0110550 filed on 6 September 2019. The requirements of 35 USC 119(a-d) are considered met.

An IDS was received on 11 December 2020. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of these claims recites a “blockchain-based serverless computing [system/method]”, but independent claims 1 and 8 each recite that the system/method comprises “a blockchain server”; It is unclear how a system or method can be “serverless” while comprising a server. The dependent claims do nothing to cure this contradiction. Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because said claims are directed to a computer readable storage medium, but both said claims and the respective specification (paragraphs 0108, 0113-15, and 0119 describe various examples of what may constitute computer readable medium, computer readable media, computer storage media, and communication media) fail to disclose whether said computer readable storage media is limited to a non- transitory medium or transitory propagating signal. Reading said claim under the broadest reasonable interpretation computer readable storage media is considered to read on a transitory propagating signal. See the "Subject Matter Eligibility of Computer Readable Media" (1351 OG 212 - Feb. 23, 2010); see also Ex Parte Mewherter, 107 USPQ2d 1857 (2013). A claim directed to only signals per se is not a process, machine, manufacture, or composition of matter and therefore is not directed to statutory subject matter. A claim reciting only a musical composition, literary work, compilation of data, signal or legal document per se does not appear to be a process, machine, manufacture, or composition of matter. See MPEP § 2106. Thus, both said claim and said specification fail to define said computer readable storage media to be statutory.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Androulaki et al. (U.S. PGPub No. 2019/0394179 A1) (hereinafter Androulaki) as evidenced by Wikipedia, Monitor (synchronization), indexed 30 November 2018, retrieved 20 May 2022, retrieved from the Internet <URL: http://web.archive.org/web/20181130112316/https://en.wikipedia.org/wiki/Monitor_(synchronization)> (hereinafter Monitor).

As per claim 11, Androulaki teaches a computer readable storage medium (0064-65) storing one or more programs configured to be executed by one or more processors of a computing device, wherein the one or more programs include instructions for performing a method including: 
updating, by a blockchain server, a block state of a database according to a transaction when at least one transaction is received from a client (0030-31); and
sending, by the worker, a transaction indicating a result of the worker executing the function to a blockchain network (0046).

But Androulaki does not appear to explicitly disclose:
monitoring, by a state listener, whether or not the block state is changed; or
notifying, by the state listener, a worker of a function execution according to a change of the blockchain state when detecting the change of the block state[.]

It is unclear whether this is an inherent feature of Androulaki or not. Androulaki describes that smart contract code is performed “in response to conditions associated with the smart contract being satisfied” (Androulaki at 0046), but does not explicitly describe how these conditions are determined. It is unclear how Androulaki’s conditions are determined, but given the nature of the invention the only reasonable solution would seem to be the use of one or more monitors that provide a notification that the conditions have been satisfied to the process(es) that are executing or executed by the smart contract code. Monitor shows that monitors are used in concurrent programming to wait for certain conditions to occur and then signal other threads that the conditions have been met. Monitor at first paragraph. Even if Androulaki is not inherently using monitors to evaluate the block state for changes and notifying a worker of a function execution according to a change of the blockchain state when detecting the change of the block state, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Monitor into the invention of Androulaki in order to do so. This would have given the clearly advantageous result of having a well understood methodology for triggering smart contract code when conditions for so doing are met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165